UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 1 to FORM 40-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission file number: 001-31528 IAMGOLD Corporation (Exact Name of Registrant as Specified in its Charter) Canada 1040 Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) 401 Bay Street, Suite 3200 P.O. Box 153 Toronto, Ontario M5H 2Y4 (416) 360-4710 (Address and Telephone Number ofRegistrant’s Principal Executive Offices) DL Services,Inc. U.S. Bank Center 1420 5th Avenue, Suite3400 Seattle,
